  Case 18-03098       Doc 7    Filed 01/25/19      Entered 01/25/19 12:44:22    Desc Main
                                  Document         Page 1 of 7


                               UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
______________________________________________________________________________
In Re:
RANDALL EDWARD GREGOR AND                                          Case No.: BKY 18-31349-WJF
LAURIE ANN GREGOR                                                  Chapter 7 Case
                  Debtors.
------------------------------------------------------------------

Nolan McNally, a minor child, by his parents,                ADV 18-03098
Crystal McNally and Brendan McNally; and
Crystal McNally and Brendan McNally, individually,

              Plaintiffs,
-vs-

Laurie Ann Gregor,

            Defendant.
______________________________________________________________________________

            PLAINTIFFS’ APPLICATION FOR DEFAULT JUDGMENT
______________________________________________________________________________

TO:    The debtor and other entities specified in Local Rule 9013-3.

       1.     Plaintiffs apply to the court for the relief requested below.

       2.       Defendant is a debtor in the within joint bankruptcy case, which was filed as a
voluntary chapter 7 case on April 30, 2018. The debtors received a discharge on August 7, 2018,
and on August 22, 2018, the court closed the bankruptcy case as a no-asset case. Upon
application of the plaintiffs, the case was reopened on December 4, 2018.

        3.      This application arises under 11 USC §§ 362 and 524 and FRBP 7001 and 7055.
This motion is filed under FRBP 9014 and Local Rules 9013-4(c). Plaintiffs request relief with
respect to entry of default judgment for the relief requested in the Amended Complaint.

        4.     Prior to the filing of the bankruptcy case, plaintiffs commenced a civil action
against debtor Laurie Ann Gregor in the Scott County Minnesota District Court, file No. 70-CV-
18-7784. Said action seeks monetary damages arising from personal injury to plaintiff Nolan
McNally, while he was in the care of Ms. Gregor.




                                           Page 1 of 4
  Case 18-03098       Doc 7    Filed 01/25/19      Entered 01/25/19 12:44:22         Desc Main
                                  Document         Page 2 of 7


        5.     The law of the State of Minnesota does not allow a claimant to bring a direct
action against an insurer. Claimants must first procure a judgment against the tortfeasor, before
bringing an action against the insurer.

              In Minnesota there is a “longstanding common-law rule that courts will
              not allow third parties to maintain a direct action against an insurer until
              the third party has a judgment against the insured.” Camacho v. Todd &
              Leiser Homes, 706 N.W.2d 49, 56 (Minn. 2005). This prohibition on
              direct actions applies to declaratory judgments. See Anderson v. St. Paul
              Fire & Marine Ins. Co., 414 N.W.2d 575, 576–77 (Minn. Ct. App. 1987)
              (injured party’s attempt to seek a declaratory judgment against a
              tortfeasor’s insurance policy constituted an impermissible direct action).

                     Diocese of St Cloud v Arrowood Indem Co, No. CV 17-2002
              (JRT/LIB), 2018 WL 296077, at *4 (D Minn, January 4, 2018)

       6.     Plaintiffs wish to continue with the civil action. Plaintiffs acknowledge that any
recovery would only be available against insurance carriers or other third parties.

       7.     The law is clear that in a non-direct action jurisdiction such as Minnesota, the
debtor’s discharge does not bar commencement or continuation of an action for purposes of
recovering against the insurer:

              …. the “discharge of a debt of the debtor does not affect the liability of
              any other entity on ... such debt.” 11 U.S.C. § 524(e), see also, 4–524
              Collier on Bankruptcy P 524.05 (Subsection (e) of section 524 makes clear
              that, except as provided in section 524(a)(3) for certain debts in
              community property states, the discharge in no way affects the liability of
              any other entity). As the Second Circuit Court of Appeals (“Second
              Circuit”) has noted, “the language of [§ 524(a) and § 524(e)] reveals that
              Congress sought to free the debtor of his personal obligations while
              ensuring that no one else reaps a similar benefit.” Green v. Welsh, 956
              F.2d 30, 33 (2d Cir.1992). In Green, the Second Circuit determined that a
              creditor's action against the debtors was permitted by 11 U.S.C. § 524, as
              long as the action was solely for the purpose of obtaining a judgment to be
              satisfied by the debtor's insurer, and not from the debtors or the
              bankruptcy estate. Id. at 32 (2d Cir. 1992). The Second Circuit noted that
              the “discharge injunction furthers one of the primary purposes of the
              Bankruptcy Code—that the debtor have the opportunity to make a
              ‘financial fresh start’ ” but that neither the “ ‘fresh-start’ policy nor § 524
              was designed to immunize third parties.” Id. at 33–34 (2d Cir.
              1992)(internal citations omitted).

                     In re Jackson, No. 15-21233 (AMN), 2017 WL 2371111, at *5
              (Bankr D Conn, May 30, 2017)

And


                                           Page 2 of 4
  Case 18-03098       Doc 7     Filed 01/25/19     Entered 01/25/19 12:44:22            Desc Main
                                   Document        Page 3 of 7


               It is generally agreed that the debtor’s discharge does not affect the
               liability of the debtor’s insurer for damages caused by the debtor and that
               the creditor may seek to recover from the insurer.
                      4 Collier on Bankruptcy ¶ 524.05 at 524-59,60. (15th ed. 2008).

       8.      Plaintiffs, by this adversary proceeding, request a declaratory judgment that their
continuance of the civil action does not violate the discharge injunction, provided that any
judgment obtained therein is not enforced against the defendant or the property of the defendant,
but only against defendant’s insurer or other third parties.

       9.      The Summons and Amended Complaint in this adversary proceeding were served
upon the following parties in the following ways:

 Party Served                                          Dated Served             Mode of Service
 John A. Hedback, Trustee                              December 10, 2018        ECF
 US Trustee                                            December 10, 2018        ECF
 Craig Andresen, Debtors’ attorney                     December 10, 2018        ECF
 Laurie Ann Gregor, Defendant                          December 12, 2018        First Class Mail
 Joseph A. Nilan, Defendant’s insurance attorney       December 12, 2018        First Class Mail

No response of any kind has been received by the defendant, or anyone acting on behalf of the
defendant.

       WHEREFORE, Plaintiffs pray the court make its order for judgment as follows:

        1.     That plaintiffs’ continuation of Scott County, Minnesota civil action No. 70-CV-
18-7784, and any other related actions filed naming Laurie Ann Gregor as a defendant, does not
violate the discharge injunction under bankruptcy code section 524, in defendant’s bankruptcy
case.

         2.     That any judgment obtained in such actions may not be enforced as a personal
liability against defendant or defendant’s property.


 Dated:   January 25, 2019                             /e/ Thomas F. Miller
                                                       Thomas F. Miller, Lic. No. 73477
                                                       1000 Superior Blvd., Suite 303
                                                       Wayzata, MN 55391
                                                       Tel.: (952) 404-3896
                                                       Fax: (952) 404-3893
                                                       Email: Thomas@Millerlaw.com
                                                       Attorney for Plaintiffs



                                           Page 3 of 4
  Case 18-03098      Doc 7    Filed 01/25/19    Entered 01/25/19 12:44:22      Desc Main
                                 Document       Page 4 of 7



                                        Verification

       I, Thomas F. Miller, attorney for the Plaintiffs named in the foregoing Application for
Default Judgment, declare under penalty of perjury that the foregoing is true and correct
according to the best of my knowledge, information and belief.
 Dated:   January 25, 2019                         /e/ Thomas F. Miller
                                                   Thomas F. Miller, Lic. No. 73477
                                                   1000 Superior Blvd., Suite 303
                                                   Wayzata, MN 55391
                                                   Tel.: (952) 404-3896
                                                   Fax: (952) 404-3893
                                                   Email: Thomas@Millerlaw.com
                                                   Attorney for Plaintiffs




                                         Page 4 of 4
  Case 18-03098        Doc 7    Filed 01/25/19     Entered 01/25/19 12:44:22       Desc Main
                                   Document        Page 5 of 7


                               UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
______________________________________________________________________________
In Re:
RANDALL EDWARD GREGOR AND                                          Case No.: BKY 18-31349-WJF
LAURIE ANN GREGOR                                                  Chapter 7 Case
                  Debtors.
------------------------------------------------------------------

Nolan McNally, a minor child, by his parents,                ADV 18-03098
Crystal McNally and Brendan McNally; and
Crystal McNally and Brendan McNally, individually,
             Plaintiffs,
-vs-

Laurie Ann Gregor,
             Defendant.
______________________________________________________________________________

                           ORDER FOR JUDGMENT
______________________________________________________________________________

        Upon the Application for Default Judgment by Nolan McNally, a minor child, by his

Parents Crystal McNally and Brendan McNally; and Crystal McNally and Brendan McNally,

individually (“Movants”), and debtor Laurie Ann Gregor, it is hereby ORDERED:

        1.     That plaintiffs’ continuation of Scott County, Minnesota civil action No. 70-CV-

18-7784, and any other related actions filed naming Laurie Ann Gregor as a defendant, does not

violate the discharge injunction under bankruptcy code section 524, in defendant’s bankruptcy

case.

        2.     That any judgment obtained in such actions may not be enforced as a personal

liability against defendant or defendant’s property.



 Dated:
                                                          Judge William J. Fisher
                                                          United States Bankruptcy Court




                                            Page 1 of 1
  Case 18-03098       Doc 7     Filed 01/25/19     Entered 01/25/19 12:44:22       Desc Main
                                   Document        Page 6 of 7


                               UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
______________________________________________________________________________
In Re:
RANDALL EDWARD GREGOR AND                                          Case No.: BKY 18-31349-WJF
LAURIE ANN GREGOR                                                  Chapter 7 Case
                  Debtors.
------------------------------------------------------------------

Nolan McNally, Crystal McNally,                             ADV. 18-03098
Brendan McNally,

             Plaintiffs,
v.
Laurie Ann Gregor,

            Defendant.
______________________________________________________________________________

                          CERTIFICATE OF SERVICE
______________________________________________________________________________

       The hereby certify that on January 25, 2019, I caused the following documents:

               PLAINTIFFS’ APPLICATION FOR DEFAULT JUDGMENT and
                          Proposed ORDER FOR JUDGMENT

to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-
notice of the electronic filing to the following:

           •    John A. Hedback, jhedback@ecf.epiqsystems.com, ladamson@hac-mnlaw.com
           •    US Trustee, ustpregion12.mn.ecf@usdoj.gov
           •    Craig Andresen, craig@andresenlaw.com

       I further certify that I mailed copies of the above documents to the defendant, and her
insurance attorney, at their addresses below by first class mail postage prepaid:

       Laurie Ann Gregor                             Joseph A. Nilan
       1139 Hawthorne Circle                         Gregerson, Rosow, Johnson & Nilan, Ltd.
       Shakopee, MN 55379                            100 Washington Avenue South, Suite 1550
                                                     Minneapolis, MN 55401
                                                     Insurance Attorney for Laurie Ann Gregor




                                           Page 1 of 2
 Case 18-03098      Doc 7     Filed 01/25/19     Entered 01/25/19 12:44:22         Desc Main
                                 Document        Page 7 of 7


     And, I declare, under penalty of perjury, that the foregoing is true and correct.

Dated:   January 25, 2019                           /e/ Thomas F. Miller
                                                    Thomas F. Miller, Lic. No. 73477
                                                    1000 Superior Blvd., Suite 303
                                                    Wayzata, MN 55391
                                                    Tel.: (952) 404-3896
                                                    Fax: (952) 404-3893
                                                    Email: Thomas@Millerlaw.com
                                                    Attorney for Plaintiffs




                                         Page 2 of 2
